          Case 4:20-cv-00698-LPR Document 18 Filed 09/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


TAWANDA WRIGHT                                                                   PLAINTIFF

v.                              Case No. 4:20-cv-00698-LPR

UNITED CEREBRAL PALSY
OF CENTRAL ARKANSAS, INC.,
AND PAULA RADER                                                               DEFENDANTS


                                        JUDGMENT

       Pursuant to the Order filed today, it is CONSIDERED, ORDERED, and ADJUDGED that

all claims are DISMISSED with prejudice. The Court retains jurisdiction to enforce the terms of

the settlement.


       IT IS SO ADJUDGED this 9th day of September 2021.




                                                   _________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT COURT
